Per Curiam,
The only part of the will of the testator to be considered in determining whether the plaintiff could convey a fee simple estate is: “Item: I give and bequeath to my daughter Annie E. intermarried with John Wiil Yaukey during her natural life and at her death, to be equally divided between'her heirs of issue the property known as the Railroad property.” The evident intention of the testator was that the heirs of his daughter *427should take by descent from her and not as purchasers from him. This under the rule in Shelley’s case gave her an estate tail enlarged by statute into a fee simple.
The judgment is affirmed.